Exhibit 10.4




NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE 1933 ACT, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT (II) UNLESS SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL
BUYER” WITHIN THE MEANING OF RULE 144A UNDER THE 1933 ACT OR TO AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D OR (III) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.  ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iii) AND 18(a) HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED
BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF
MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION
3(c)(iii) OF THIS NOTE.




Broadcast International, Inc.




Amended and Restated Senior Convertible Note




Issuance Date:  December 23, 2010

Original Principal Amount: $5,500,000.00




FOR VALUE RECEIVED, Broadcast International, Inc., a Utah corporation (the
“Company”), hereby promises to pay to the order of CASTLERIGG MASTER INVESTMENTS
LTD. or its registered assigns (collectively, “Holder”) the amount set out above
as the “Original Principal Amount” (as reduced pursuant to the terms hereof
pursuant to redemption, conversion or otherwise, the “Principal”) when due,
whether upon the Maturity Date (as defined below), acceleration, redemption or
otherwise (in each case in accordance with the terms hereof) and to pay interest
(“Interest”) on any outstanding Principal at the applicable Interest Rate, from
the date set out above as the Issuance Date (the “Issuance Date”) until the same
becomes due and payable, whether upon an Interest Date (as defined below) or the
Maturity Date, acceleration, conversion, redemption or otherwise (in each case
in accordance with the terms hereof).  Certain capitalized terms used herein are
defined in Section 28.  




(1)

PAYMENTS OF PRINCIPAL.  On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges, if any, on such Principal
and Interest.  The “Maturity Date” shall be December 23, 2013; provided,
however, that the Maturity Date may be extended at the option of the Holder (i)
in the event that, and for so long as, an Event of Default shall have occurred
and be continuing on the Maturity Date (as may be extended pursuant to this
Section 1) or any event that shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default and
(ii) through the date that is ten (10) Business Days after the consummation of a
Change of Control in the event that a Change of Control is publicly announced or
a Change of Control Notice is delivered prior to the Maturity Date.  Other than
as specifically permitted by this Note, the Company may not prepay any portion
of the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.  Notwithstanding any provision
of this Section 1 to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company at least two (2) days prior
to the Maturity Date electing to have the payment of all or any portion of the
Principal and Interest payable on the Maturity Date deferred (such amount
deferred, the “Deferral Amount”) up to a date that is two (2) years after the
Maturity Date, which date shall thereafter be the “Maturity Date” for all
purposes hereunder.  Any notice delivered by the Holder pursuant to this Section
1 shall set forth (i) the Deferral Amount and (ii) the date that such Deferral
Amount shall thereafter be payable.    

(2)

INTEREST; INTEREST RATE.  




(a)

Interest on this Note shall commence accruing on the Issuance Date and shall be
computed on the basis of a 360-day year comprised of twelve (12) thirty (30) day
months and shall be payable in arrears for each Semi-Annual Period on the first
(1st) day of the succeeding Semi-Annual Period during the period beginning on
the Issuance Date and ending on, and including, the Maturity Date (each, an
“Interest Date”) with the first Interest Date being July 1, 2011.  Interest
shall be payable on each Interest Date, to the record holder of this Note on the
applicable Interest Date, in cash; provided, however, that on the Issuance Date,
the Company shall prepay to the Holder, by wire transfer of immediately
available funds, an amount equal to the aggregate amount of Interest due and
payable hereunder from the Issuance Date through December 31, 2011.





--------------------------------------------------------------------------------



(b)

Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate.  From and after the occurrence and during the
continuance of an Event of Default, the Interest Rate shall be increased to
eighteen percent (18%) per annum.  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.    




(3)

CONVERSION OF NOTE.  This Note shall be convertible into shares of the Company’s
common stock, par value $0.05 per share (the “Common Stock”), on the terms and
conditions set forth in this Section 3.




(a)

Conversion Right.  At any time or times on or after the Issuance Date, the
Holder shall be entitled to convert all or any portion of the outstanding and
unpaid Conversion Amount (as defined below) into fully paid and nonassessable
shares of Common Stock in accordance with Section 3(c), at the Conversion Rate
(as defined below).  The Company shall not issue any fraction of a share of
Common Stock upon any conversion.  If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share.  The Company shall pay
any and all transfer, stamp and similar taxes that may be payable with respect
to the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.




(b)

Conversion Rate.  The number of shares of Common Stock issuable upon conversion
of any Conversion Amount pursuant to Section 3(a) shall be determined by
dividing (x) such Conversion Amount by (y) the Conversion Price (the “Conversion
Rate”).




(i)

“Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Principal, and
(C) accrued and unpaid Late Charges with respect to such Principal and Interest.




(ii)

“Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination, $1.35, subject to adjustment as provided herein.




(c)

Mechanics of Conversion.




(i)

Optional Conversion.  To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction).  On or before the first (1st) Business Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
a confirmation (the “Conversion Confirmation”) of receipt of such Conversion
Notice to the Holder and the Company’s transfer agent (the “Transfer Agent”).
 On or before the second (2nd) Business Day following the date of receipt of a
Conversion Notice (the “Share Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, credit such aggregate number of
shares of Common Stock to which the Holder shall be entitled to the Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, or at the option of the Holder,
issue and deliver to the address as specified in the Conversion Notice, a
certificate or certificates, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled.  If this Note is physically surrendered for conversion as required by
Section 3(c)(iii) and the outstanding Principal is greater than the Principal
portion of the Conversion Amount being converted, then the Company shall as soon
as practicable and in no event later than three (3) Business Days after receipt
of this Note and at its own expense, issue and deliver to the Holder a new Note
(in accordance with Section 18(d)) representing the outstanding Principal not
converted.  The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.





2




--------------------------------------------------------------------------------



(ii)

Company’s Failure to Timely Convert.  If within three (3) Trading Days (as
defined in the Investor Rights Agreement) after the Company’s receipt of the
facsimile copy of a Conversion Notice the Company shall fail to issue and
deliver a certificate to the Holder or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon such Holder’s conversion of any Conversion Amount (a “Conversion Failure”),
and if on or after such Trading Day the Holder purchases (in an open market
transaction or otherwise) Common Stock to deliver in satisfaction of a sale by
the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a “Buy-In”) or on any date on which the
Company fails to satisfy its obligation to deliver shares of Common Stock as
contemplated pursuant to clause (B) below, then the Company shall, within three
(3) Business Days after the Holder’s request and in the Holder’s discretion,
either (A) pay cash to the Holder in an amount equal to the Holder’s total
purchase price (including brokerage commissions and other out of pocket
expenses, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to issue and deliver such
certificate or to credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such Holder’s
conversion of any Conversion Amount shall terminate, or (B) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (1) such number of shares of
Common Stock, and (2) the Closing Sale Price on the Conversion Date.




(iii)

Registration; Book-Entry.  The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the Holder and the
principal amount of this Note held by such Holder (the “Registered Note”).  The
entries in the Register shall be conclusive and binding for all purposes absent
manifest error.  The Company and the Holder shall treat each Person whose name
is recorded in the Register as the owner of this Note for all purposes,
including, without limitation, the right to receive payments of Principal and
Interest hereunder, notwithstanding notice to the contrary.  A Registered Note
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register.  Upon its receipt of a request to assign or
sell all or part of any Registered Note by a Holder, the Company shall record
the information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate principal amount as the principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Section 18.  Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note.  The Holder and
the Company shall maintain records showing the Principal, Interest and Late
Charges, if any, converted and the dates of such conversions or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Note upon conversion.




(iv)

Disputes.  In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, the Company
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 23.




(d)

Limitations on Conversions.  The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 9.90% (the “Maximum Percentage”) of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion.  For purposes of the foregoing sentence, the number of shares
of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of this
Note with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 3(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended.  For purposes of this Section 3(d), in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (x) the Company’s most
recent Form 10-K, Form 10-Q, Form 8-K or other public filing with the SEC, as
the case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding.  For any reason at any time, upon the
written or oral request of the Holder, the Company shall within one (1) Business
Day confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage specified in such notice;
provided that any such increase will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3(d) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.





3




--------------------------------------------------------------------------------



(4)

RIGHTS UPON EVENT OF DEFAULT.




(a)

Event of Default.  Each of the following events shall constitute an “Event of
Default”:




(i)

the failure of the applicable Registration Statement (as defined in the Investor
Rights Agreement) required to be filed pursuant to the Investor Rights Agreement
to be declared effective by the SEC on or prior to the date that is sixty (60)
days after the applicable Effectiveness Deadline (as defined in the Investor
Rights Agreement), or, while the applicable Registration Statement is required
to be maintained effective pursuant to the terms of the Investor Rights
Agreement, the effectiveness of the applicable Registration Statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Holder for sale of all of the Holder’s Registrable Securities
(as defined in the Investor Rights Agreement) in accordance with the terms of
the Investor Rights Agreement, and such lapse or unavailability continues for a
period of ten (10) consecutive days or for more than an aggregate of twenty (20)
days in any 365-day period (other than days during an Allowable Grace Period (as
defined in the Investor Rights Agreement));




(ii)

the suspension from trading or failure of the Common Stock to be listed on an
Eligible Market for a period of ten (10) consecutive Trading Days or for more
than an aggregate of fifteen (15) Trading Days in any 365-day period;




(iii)

the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to the Holder,
including by way of public announcement or through any of its agents, at any
time, of its intention not to comply with a request for conversion of all or any
portion of this Note into shares of Common Stock that is tendered in accordance
with the provisions of this Note;




(iv)

the Company’s failure to pay to the Holder any amount of Principal, Interest,
Late Charges or other amounts when and as due under this Note (including,
without limitation, the Company’s failure to pay any redemption payments or
amounts hereunder) or any other Transaction Document (as defined in the Loan
Restructuring Agreement) or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby to which the Holder is a party, except, in the case of a failure to pay
Interest and Late Charges when and as due, in which case only if such failure
continues for a period of at least five (5) Business Days;




(v)

any default under, redemption of or acceleration prior to maturity of any
Indebtedness (as defined in the Loan Restructuring Agreement) of the Company or
any of its Subsidiaries;




(vi)

the Company or any of its Subsidiaries, pursuant to or within the meaning of
Title 11, U.S. Code, or any similar Federal, foreign or state law for the relief
of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B)
consents to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a receiver, trustee, assignee, liquidator or
similar official (a “Custodian”), (D) makes a general assignment for the benefit
of its creditors or (E) admits in writing that it is generally unable to pay its
debts as they become due;




(vii)

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Company or any of its Subsidiaries  in an
involuntary case, (B) appoints a Custodian of the Company or any of its
Subsidiaries or (C) orders the liquidation of the Company or any of its
Subsidiaries;




(viii)

a final judgment or judgments for the payment of money aggregating in excess of
$100,000 are rendered against the Company or any of its Subsidiaries and which
judgments are not, within sixty (60) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within sixty (60)
days after the expiration of such stay; provided, however, that any judgment
which is covered by insurance or an indemnity from a credit worthy party shall
not be included in calculating the amounts set forth above so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company will receive the proceeds of such insurance or indemnity within
thirty (30) days of the issuance of such judgment;




(ix)

the Company breaches any representation, warranty, covenant or other term or
condition of any Transaction Document, except, in the case of a breach of a
covenant or other term or condition of any Transaction Document which is
curable, only if such breach continues for a period of at least ten (10)
consecutive Business Days;




(x)

any breach or failure in any respect to comply with Section 14;





4




--------------------------------------------------------------------------------



(xi)

any material damage to, or loss, theft or destruction of, any material assets of
the Company, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, if any such event or circumstance could reasonably be
expected to have a Material Adverse Effect (as defined in the Loan Restructuring
Agreement);




(xii)

the failure of the Company to maintain a balance of cash and marketable
securities equal to or greater than $950,000 (Nine Hundred Fifty Thousand
Dollars); or




(xiii)

(A) the Company commits any breach of the Subordination Agreement (as defined in
the Loan Restructuring Agreement) or (B) any event of default occurs pursuant to
any of  the Subordinated Indebtedness Documents.




(b)

Redemption Right.  Upon the occurrence of an Event of Default and provided such
Event of Default continues for at least three (3) Business Days, the Company
shall within one (1) Business Day deliver written notice thereof via facsimile
and overnight courier (an “Event of Default Notice”) to the Holder.  At any time
after the earlier of the Holder’s receipt of an Event of Default Notice and the
Holder becoming aware of an Event of Default, the Holder may require the Company
to redeem all or any portion of this Note by delivering written notice thereof
(the “Event of Default Redemption Notice”) to the Company, which Event of
Default Redemption Notice shall indicate the portion of this Note the Holder is
electing to redeem.  Each portion of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price equal to the greater of (i) the product of (A) the Conversion Amount to be
redeemed and (B) the Redemption Premium and (ii) the product of (A) the
Conversion Rate with respect to such Conversion Amount in effect at such time as
the Holder delivers an Event of Default Redemption Notice and (B) the product of
(1) the Equity Value Redemption Premium and (2) the greatest Closing Sale Price
of the Common Stock during the period beginning on the date immediately
preceding such Event of Default and ending on the date the Holder delivers the
Event of Default Redemption Notice (the “Event of Default Redemption Price”).
 Redemptions required by this Section 4(b) shall be made in accordance with the
provisions of Section 12.  To the extent redemptions required by this Section
4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of this Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.  The parties hereto agree that in the event of the
Company’s redemption of any portion of this Note under this Section 4(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
 Accordingly, any Redemption Premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.




(5)

RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.




(a)

Assumption.  The Company shall not enter into or be party to a Fundamental
Transaction that is not a Change of Control unless (i)  the Successor Entity
assumes in writing all of the obligations of the Company under this Note and the
other Transaction Documents in accordance with the provisions of this Section
5(a) pursuant to a written agreement in form and substance satisfactory to the
Holder and approved by the Holder prior to such Fundamental Transaction,
including agreements to deliver to the Holder in exchange for this Note a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to this Note, including, without limitation,
having a principal amount and interest rate equal to the principal amount then
outstanding and the interest rate of this Note, having similar conversion rights
as this Note and having similar ranking to this Note, and satisfactory to the
Holder and (ii) the Successor Entity (including its Parent Entity) is a publicly
traded corporation whose common stock is quoted on or listed for trading on an
Eligible Market.  Upon the occurrence of any Fundamental Transaction that is not
a Change of Control, the Successor Entity shall succeed to, and be substituted
for the Company hereunder (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein.  Upon consummation of the Fundamental Transaction, the Successor Entity
shall deliver to the Holder confirmation that there shall be issued upon
conversion or redemption of this Note at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of the Company’s Common Stock (or
other securities, cash, assets or other property) issuable upon the conversion
or redemption of this Note prior to such Fundamental Transaction, such shares of
the publicly traded common stock (or their equivalent) of the Successor Entity
(including its Parent Entity), as adjusted in accordance with the provisions of
this Note.  The provisions of this Section shall apply similarly and equally to
successive Fundamental Transactions that are not a Change of Control and shall
be applied without regard to any limitations on the conversion or redemption of
this Note.





5




--------------------------------------------------------------------------------



(b)

Redemption Right.  No sooner than fifteen (15) Trading Days nor later than ten
(10) Trading Days prior to the consummation of a Change of Control, but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the Holder
(a “Change of Control Notice”).  In the case of any Change of Control, upon the
receipt of a Change of Control Notice, the Holder shall, at its option, either
(i) convert this Note, in whole or in part, at the then applicable Conversion
Price into shares of Common Stock in accordance with the provisions of this
Note, or (ii) require the Company or its successor to redeem this Note, in whole
or in part, by delivering written notice thereof (“Change of Control Redemption
Notice”) at a redemption price in cash at a price equal to the greater of (i)
135% of the Conversion Amount being redeemed and (ii) the product of (x) the
Equity Value Redemption Premium and (y) the product of (1) the Conversion Amount
being redeemed multiplied by (2) the quotient determined by dividing (A) the
aggregate cash consideration and the aggregate cash value of any non-cash
consideration per share of Common Stock to be paid to the holders of the shares
of Common Stock upon consummation of the Change of Control (any such non-cash
consideration consisting of marketable securities to be valued at the higher of
the Closing Sale Price of such securities as of the Trading Day immediately
prior to the consummation of the Change of Control, the Closing Sale Price of
such securities as of the Trading Day immediately following the public
announcement of such proposed Change of Control and the Closing Sale Price of
such securities immediately prior to the public announcement of such proposed
Change of Control) by (B) the Conversion Price (the “Change of Control
Redemption Price”).  Redemptions required by this Section 5 shall be made in
accordance with the provisions of Section 12 and shall have priority to payments
to stockholders in connection with a Change of Control.  To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments.  Notwithstanding
anything to the contrary in this Section 5, until the Change of Control
Redemption Price (together with any interest thereon) is paid in full, the
Conversion Amount submitted for redemption under this Section 5(b) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3.  The parties hereto agree that in the
event of the Company’s redemption of any portion of this Note under this Section
5(b), the Holder’s damages would be uncertain and difficult to estimate because
of the parties’ inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder.  Accordingly, any Change of Control redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.




(6)

RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.




(a)

Purchase Rights.  If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.




(b)

Other Corporate Events.  In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate.  Provision made pursuant to the preceding sentence shall be
in a form and substance reasonably satisfactory to the Holder.  The provisions
of this Section shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.





6




--------------------------------------------------------------------------------



(7)

RIGHTS UPON ISSUANCE OF OTHER SECURITIES.




(a)

Adjustment of Conversion Price upon Issuance of Common Stock.  Subject to
compliance with the Investor Rights Agreement, if and whenever on or after the
Issuance Date, the Company issues or sells, or in accordance with this Section
7(a) is deemed to have issued or sold, any shares of Common Stock (including the
issuance or sale of shares of Common Stock owned or held by or for the account
of the Company, but excluding shares of Common Stock deemed to have been issued
or sold by the Company in connection with any Excluded Securities) for a
consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale or deemed issuance or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance the Conversion Price
then in effect shall be reduced to an amount equal to the New Issuance Price.
 For purposes of determining the adjusted Conversion Price under this Section
7(a), the following shall be applicable:




(i)

Issuance of Options.  If the Company in any manner grants or sells any Options
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion or exchange or exercise
of any Convertible Securities issuable upon exercise of such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share.  For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of Common
Stock upon granting or sale of the Option, upon exercise of the Option and upon
conversion or exchange or exercise of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.




(ii)

Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share.  For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security.
 No further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.




(iii)

Change in Option Price or Rate of Conversion.  If the purchase price provided
for in any Options, the additional consideration, if any, payable upon the
issue, conversion, exchange or exercise of any Convertible Securities, or the
rate at which any Convertible Securities are convertible into or exchangeable or
exercisable for Common Stock increases or decreases at any time, the Conversion
Price in effect at the time of such increase or decrease shall be adjusted to
the Conversion Price which would have been in effect at such time had such
Options or Convertible Securities provided for such increased or decreased
purchase price, additional consideration or changed conversion rate, as the case
may be, at the time initially granted, issued or sold.  For purposes of this
Section 7(a)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the Issuance Date are increased or decreased in the manner
described in the immediately preceding sentence, then such Option or Convertible
Security and the Common Stock deemed issuable upon exercise, conversion or
exchange thereof shall be deemed to have been issued as of the date of such
increase or decrease.  No adjustment shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.  





7




--------------------------------------------------------------------------------



(iv)

Calculation of Consideration Received.  In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $.01.  If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor.  If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company will be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
will be the Closing Sale Price of such securities on the date of receipt.  If
any Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor will be deemed to be
the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be.  The fair value of any consideration
other than cash or securities will be determined jointly by the Company and the
Holder.  If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder.  The
determination of such appraiser shall be deemed binding upon all parties absent
manifest error and the fees and expenses of such appraiser shall be borne by the
Company.




(v)

Record Date.  If the Company takes a record of the holders of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in Common Stock, Options or in Convertible Securities or (B) to
subscribe for or purchase Common Stock, Options or Convertible Securities, then
such record date will be deemed to be the date of the issue or sale of the
Common Stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be.




(b)

Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
 If the Company at any time on or after the Issuance Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately reduced.  If the Company at any time on or after the Issuance
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.




(c)

Voluntary Adjustment By Company. The Company may at any time during the term of
this Note reduce the then current Conversion Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.




(d)

Other Events.  If any event occurs of the type contemplated by the provisions of
this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features, except for Excluded Securities and
similar transactions or securities), then the Company’s Board of Directors will
make an appropriate adjustment in the Conversion Price so as to protect the
rights of the Holder under this Note; provided that no such adjustment will
increase the Conversion Price as otherwise determined pursuant to this Section
7.




(e)

Adjustment of Conversion Price.  Notwithstanding anything to the contrary
contained in this Note, the provisions of Sections 7(a) through 7(d) shall not
apply to the sale of up to $12,000,000 of Common Stock by Philadelphia Brokerage
Corporation, as placement agent, to qualified institutional buyers and
accredited investors on the Issuance Date pursuant to the Private Offering.  




(8)

RESERVED.  




(9)

NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company will
not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be reasonably required to
protect the rights of the Holder of this Note.





8




--------------------------------------------------------------------------------



(10)

RESERVATION OF AUTHORIZED SHARES.




(a)

Reservation.  The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for this Note equal to
130% of the Conversion Rate with respect to the Conversion Amount of this Note
as of the Issuance Date.  So long as this Note is outstanding, the Company shall
take all action necessary to reserve and keep available out of its authorized
and unissued Common Stock, solely for the purpose of effecting the conversion of
this Note, 130% of the number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of this Note in full; provided that
at no time shall the number of shares of Common Stock so reserved be less than
the number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”).  The
Conversion Shares shall at all times be eligible for trading on the Principal
Market and the Company shall pay all costs and expenses related thereto.




(b)

Insufficient Authorized Shares.  If at any time while this Note remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of this Note at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Note then outstanding.
 Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock.  In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.




(11)

RESERVED.




(12)

REDEMPTIONS.  The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice.  If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five (5) Business Days after the Company’s receipt of such notice
otherwise.  In the event of a redemption of less than all of the Conversion
Amount of this Note, the Company shall promptly cause to be issued and delivered
to the Holder a new Note (in accordance with Section 18(d)) representing the
outstanding Principal which has not been redeemed.  In the event that the
Company does not pay the applicable Redemption Price to the Holder within the
time period required, at any time thereafter and until the Company pays such
unpaid Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid.  Upon the Company’s receipt of such notice,
(x) the Redemption Notice shall be null and void with respect to such Conversion
Amount, (y) the Company shall immediately return or reinstate this Note, or
issue a new Note (in accordance with Section 18(d)) to the Holder representing
such Conversion Amount and (z) the Conversion Price of this Note or such new
Note shall be adjusted to the lesser of (A) the Conversion Price as in effect on
the date on which the applicable Redemption Notice is voided and (B) the lowest
Closing Sale Price of the Common Stock during the period beginning on and
including the date on which the applicable Redemption Notice is delivered to the
Company and ending on and including the date on which the applicable Redemption
Notice is voided.  The Holder’s delivery of a notice voiding a Redemption Notice
and exercise of its rights following such notice shall not affect the Company’s
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice.




(13)

VOTING RIGHTS.  The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the Utah Revised
Business Corporation Act and as expressly provided in this Note.




(14)

COVENANTS.  So long as this Note is outstanding:




(a)

Rank.  All of the Company’s obligations under this Note shall be senior to all
other Indebtedness of the Company and its Subsidiaries.




(b)

Incurrence of Indebtedness.  The Company shall not, and the Company shall not
permit any of its Subsidiaries to, directly or indirectly, incur or guarantee,
assume or suffer to exist any Indebtedness, other than (i) the Indebtedness
evidenced by this Note and (ii) other Permitted Indebtedness.





9




--------------------------------------------------------------------------------



(c)

Existence of Liens.  The Company shall not, and the Company shall not permit any
of its Subsidiaries to, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.  




(d)

Restricted Payments.  Except as set forth in the Subordination Agreement, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, redeem, defease, repurchase, repay or make any payments
in respect of, by the payment of cash or cash equivalents (in whole or in part,
whether by way of open market purchases, tender offers, private transactions or
otherwise), all or any portion of any Indebtedness (other than this Note),
whether by way of payment in respect of principal of (or premium, if any) or
interest on such Indebtedness, if at the time such payment is due or is
otherwise made or, after giving effect to such payment, an event constituting,
or that with the passage of time and without being cured would constitute, an
Event of Default has occurred and is continuing; provided that notwithstanding
the foregoing, no payments (or any portion thereof) of any Subordinated
Indebtedness may be paid (whether upon maturity, redemption, acceleration or
otherwise) so long as this Note is outstanding.  




(e)

Restriction on Redemption and Cash Dividends.  Until this Note has been
converted in full, redeemed or otherwise satisfied in accordance with its terms,
the Company shall not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on its capital stock without the prior
express written consent of the Holder.




(f)

Creation of New Subsidiaries.  So long as the obligations of the Company under
this Note are outstanding, if the Company shall create or acquire any
Subsidiary, simultaneous with the creation or acquisition of such Subsidiary,
the Company shall (i) promptly cause such Subsidiary to become a guarantor by
executing a guaranty in favor of the Holder in form and substance reasonably
satisfactory to the Holder, and (ii) promptly cause such Subsidiary to duly
execute and/or deliver such opinions of counsel and other documents, in form and
substance reasonable acceptable to the Holder, as the Holder shall reasonably
request with respect thereto.




(g)

Intellectual Property.  So long as the obligations of the Company under this
Note are outstanding, the Company shall not, and shall not permit any Subsidiary
to, directly or indirectly, (i) assign, transfer or otherwise encumber or allow
any other Person to have any rights or license to any of the Intellectual
Property Rights (as defined in the Loan Restructuring Agreement) of the Company
or its Subsidiaries, except in the ordinary course of business, or (ii)
knowingly take any action or inaction to impair the value of their Intellectual
Property Rights.




(h)

Transactions with Affiliates.  The Company shall not, nor shall it permit any of
its Subsidiaries to, enter into, renew, extend or be a party to, any transaction
or series of related transactions (including, without limitation, the purchase,
sale, lease, transfer or exchange of property or assets of any kind or the
rendering of services of any kind) with any affiliate, except (i) in the
ordinary course of business in a manner and to an extent consistent with past
practice or (ii) necessary or desirable for the prudent operation of its
business, in each case, for fair consideration and on terms no less favorable to
it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereof.




(i)

Change in Nature of Business.  The Company shall not make, or permit any of its
Subsidiaries to make, any change in the fundamental nature of its business as
described in the Company’s most recent annual report filed on Form 10-K with the
SEC.  The Company shall not modify its corporate structure or purpose in any
manner.




(j)

Preservation of Existence, Etc.  The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.




(k)

Maintenance of Properties, Etc.  The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any material loss or forfeiture thereof or thereunder.




(l)

Maintenance of Insurance.  The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to all
material assets of the Company and its business, in such amounts and covering
such risks as is required by any Governmental Authority (as defined in the Loan
Restructuring Agreement) having jurisdiction with respect thereto or as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and in any event in amount, adequacy and
scope reasonably satisfactory to the Holder.  





10




--------------------------------------------------------------------------------



(m)

Certification of Cash Balance.  From and after the Issuance Date, the Company
shall provide the Holder with a certification of its cash balance at the end of
each calendar month executed by its Chief Financial Officer.  Such certification
shall accurately provide the cash balance of the Company as of the last day of
the month and shall be provided to the Holder no later than five (5) Business
Days after the end of the such month.




(n)

Board Observer Right.  




(i)

The Company shall permit one designee appointed by the Holder (the “Board
Observer”) to serve as an observer and attend all meetings of the Company’s
Board of Directors.  All costs and expenses (including travel) incurred by the
Board Observer in connection with his or her attendance at meetings of the
Company’s Board of Directors shall be reimbursed by the Company to such Board
Observer within three (3) Business Days after such Board Observer’s request for
such reimbursement.  The Company shall give any such Board Observer, at the same
time, on the same basis and in the same form as provided to the members of the
Board of Directors, (i) notice of any meeting of the Board of Directors and (ii)
copies of any materials or documents to be presented, discussed or used at such
meetings.  The Board Observer shall be entitled to consult with, and make
proposals and furnish advice to, the Company’s Board of Directors, and the
Company shall use reasonable best efforts to cause the officers of the Company
to take such proposals or advice seriously and give due consideration thereto,
provided, that nothing herein is intended to require compliance with any such
proposal or advice or to impose liability for any failure so to comply.  Except
to the extent access to such information could adversely affect the
attorney-client privilege between the Company and its counsel, the Board
Observer shall be provided with copies of all notices, minutes, consents and
forms of consents in lieu of meetings of the Company’s Board of Directors at the
same time or times as such notices, minutes, consents or forms are issued or
circulated by or to, or such other material is provided to, the members of the
Company’s Board of Directors.




(ii)

The Board Observer may be excluded from any meetings of the Board of Directors,
and any meeting materials relating to the same may be redacted accordingly
before being furnished to the Board Observer, if, in the good faith
determination of the Board of Directors, (A) the subject matter to be discussed
at such meeting (or the portion thereof from which it proposes to exclude the
Board Observer) relates to disputes or negotiations relating to the Company and
the Holder in respect of this Note, the Loan Restructuring Agreement or
otherwise, or (B) if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between the Company and its
counsel.  The Company will use its best efforts to ensure, and to cause its
Board of Directors to ensure, that any withholding of information or any
restriction on attendance is strictly limited only to the extent necessary as
set forth in the preceding sentence.  If, as a result of the death, disability,
retirement, resignation, removal or otherwise, the person designated by the
Holder pursuant to this Section 14(n) shall no longer serve as the Board
Observer, the Holder shall be entitled to designate another individual to fill
such capacity and serve as the Board Observer.




(iii)

The Board Observer will be subject to and comply with all rules, practices and
procedures imposed by law, the applicable Principal Market and the Company’s
corporate governance, confidentiality and other employee policies, including
without limitation maintaining the confidentiality of all nonpublic information,
refraining from trading in the Company’s securities while in possession of
material, nonpublic information and generally complying with securities and
disclosure rules and regulations.  The Company is under no obligation to
disclose publicly material nonpublic information that is made available to the
Holder or the Board Observer, and as a result, the Holder and the Board Observer
may not be able to trade in the Company’s securities for indefinite periods of
time when in possession of material nonpublic information.  




(iv)

The rights of the Holder  to select a Board Observer pursuant to this Section
14(n), and all related obligations of the Company with respect thereto, shall
terminate as of such time as the Holder beneficially owns less than 5% of the
then-issued and outstanding shares of Common Stock.





11




--------------------------------------------------------------------------------



(o)

Additional Notes; Variable Securities; Dilutive Issuances.  So long as this Note
is outstanding, the Company shall not issue any other securities  that would
cause a breach or default under this Note.  For so long as this Note remains
outstanding, other than as contemplated hereby or by the Investor Rights
Agreement, the Company shall not, in any manner, issue or sell any notes,
rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock at a price which varies or may vary with the market price of the
Common Stock, including by way of one or more reset(s) to any fixed price unless
(i) in the case of notes, the Indebtedness represented thereby are subordinated
to the Indebtedness represented hereby pursuant to a written agreement executed
by the Company and the holder thereof, in form and on terms satisfactory to the
Holder, and (ii) in the case of any such security, the conversion, exchange or
exercise price of any such security cannot be less than the then applicable
Conversion Price with respect to the Common Stock into which this Note is
convertible.  In the event the exchange, conversion or exercise price of any
such security is less than the applicable Conversion Price, the Conversion Price
then in effect shall automatically be reduced pursuant to and in accordance with
Section 7(a).  Notwithstanding the foregoing, nothing in this Section 14(o)
shall prohibit the Company from issuing any securities with a fixed conversion
or exercise price with full ratchet or weighted average anti-dilution
protection.  For so long as this Note remains outstanding, the Company shall
not, in any manner, enter into or affect any Dilutive Issuance if the effect of
such Dilutive Issuance is to cause the Company to be required to issue upon
conversion of this Note any shares of Common Stock in excess of that number of
shares of Common Stock which the Company may issue upon conversion of this Note
without breaching the Company’s obligations under the rules or regulations of
the Principal Market or any applicable Eligible Market.




(15)

PARTICIPATION.  The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions.  Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.




(16)

VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTE.  The written consent of the Holder
shall be required for any change or amendment to this Note.




(17)

TRANSFER.  This Note and any shares of Common Stock issued upon conversion of
this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company.  




(18)

REISSUANCE OF THIS NOTE.




(a)

Transfer.  If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred.  The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.




(b)

Lost, Stolen or Mutilated Note.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal and any accrued and unpaid
Interest and Late Charges.




(c)

Note Exchangeable for Different Denominations.  This Note is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Note or Notes (in accordance with Section 18(d)) representing in the
aggregate the outstanding Principal and any accrued and unpaid Interest and Late
Charges, and each such new Note will represent such portion of such outstanding
Principal as is designated by the Holder at the time of such surrender.




(d)

Issuance of New Notes.  Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date, (iv) shall have the same rights and
conditions as this Note, and (v) shall represent accrued and unpaid Interest and
Late Charges, if any, on the Principal and Interest from the Issuance Date.





12




--------------------------------------------------------------------------------



(19)

REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF.
 The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.




(20)

PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting creditors’ rights and involving a claim under this
Note, then the Company shall pay the costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
financial advisory fees and attorneys’ fees and disbursements.




(21)

CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted by the
Company and all the Purchasers and shall not be construed against any person as
the drafter hereof.  The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.




(22)

FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.




(23)

DISPUTE RESOLUTION.  In the case of a dispute as to the determination of (a) the
Closing Sale Price or (b) the arithmetic calculation of the Conversion Rate or
any Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder.  If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Business Day submit via facsimile (a) the disputed determination of the
Closing Sale Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Conversion Rate or any Redemption Price to the Company’s independent,
outside accountant.  The Company, at the Company’s expense, shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.




(24)

NOTICES; PAYMENTS.




(a)

Notices.  Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9.13 of the Loan Restructuring Agreement.  The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefor.
 Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty (20) days prior to the date on which
the Company closes its books or takes a record (A) with respect to any dividend
or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.





13




--------------------------------------------------------------------------------



(b)

Payments.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by wire transfer of immediately available funds to an
account designated by the Holder.  Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date.  Any amount
of Principal or other amounts due under the Transaction Documents which is not
paid when due shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of eighteen
percent (18.0%) per annum from the date such amount was due until the same is
paid in full (“Late Charge”).




(25)

CANCELLATION.  After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.




(26)

WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Loan Restructuring Agreement.




(27)

GOVERNING LAW; JURISDICTION; SEVERABILITY; JURY TRIAL.  This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions other than Section 5-1401 of New York’s
General Obligations Law) that would cause the application of the laws of any
jurisdictions other than the State of New York.  The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.  In the event
that any provision of this Note is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.




(28)

CERTAIN DEFINITIONS.  For purposes of this Note, the following terms shall have
the following meanings:




“Applicable Price” has the meaning set forth in Section 7(a).




“Approved Stock Plan” means any employee benefit plan or other arrangement which
has been or hereafter is approved by the Board of Directors of the Company,
pursuant to which the Company’s securities may be issued to any employee,
consultant, officer or director for services provided to the Company.




“Authorized Share Failure” has the meaning set forth in Section 10(b).




“Bloomberg” means Bloomberg Financial Markets.




“Bankruptcy Law” has the meaning set forth in Section 4(a)(vi).




“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.




“Buy-In” has the meaning set forth in Section 3(c)(ii).




“Buy-In Price” has the meaning set forth in Section 3(c)(ii).





14




--------------------------------------------------------------------------------

 “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock, in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company, or (iii) any
Fundamental Transaction in which the Holder is the Person or part of the group
of Persons described in clauses (i)(A) – (D) or clause (ii) of the definition
thereof.




“Change of Control Notice” has the meaning set forth in Section 5(b).




“Change of Control Redemption Notice” has the meaning set forth in Section 5(b).




“Change of Control Redemption Price” has the meaning set forth in Section 5(b).




 “Closing Sale Price” means, for any security as of any date, the last closing
bid price and last closing trade price, respectively, for such security on the
Principal Market, as reported by Bloomberg, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price, as the case may be, then the last bid price or
last trade price, respectively, of such security prior to 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing bid
price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.).  If the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Sale
Price, as the case may be, of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder.  If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 23.  All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.




“Common Stock” has the meaning set forth in Section 3.




“Company” has the meaning set forth in the preamble to this Note.




“Conversion Amount” has the meaning set forth in Section 3(c)(i).




“Conversion Confirmation” has the meaning set forth in Section 3(c)(i).




“Conversion Date” has the meaning set forth in Section 3(b)(iii).




“Conversion Failure” has the meaning set forth in Section 3(b)(ii).




“Conversion Notice” has the meaning set forth in Section 3(c)(i).




“Conversion Price” has the meaning set forth in Section 3(b)(ii).




“Conversion Rate” has the meaning set forth in Section 3(b).




“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.




“Corporate Event” has the meaning set forth in Section 6(b).




“Custodian” has the meaning set forth in Section 4(a)(vi).




“Dilutive Issuance” has the meaning set forth in Section 7(a).




“DTC” has the meaning set forth in Section 3(c)(i).





15




--------------------------------------------------------------------------------

“Eligible Market” means the Principal Market, The New York Stock Exchange, Inc.,
the American Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global
Market or The NASDAQ Capital Market, or any market that is a successor to any of
the foregoing.




“Equity Value Redemption Premium” means for any Change of Control Notice or
Event of Default Notice, as applicable, delivered or required to be delivered in
connection with a Change of Control or Event of Default, as applicable, 135%.




“Event of Default” has the meaning set forth in Section 4(a).




“Event of Default Notice” has the meaning set forth in Section 4(b).




“Event of Default Redemption Notice” has the meaning set forth in Section 4(b).




“Event of Default Redemption Price” has the meaning set forth in Section 4(b).




“Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan; (ii) upon conversion of this Note;
(iii) in connection with any strategic acquisition or transaction by the
Company, whether through an acquisition of stock or a merger of any business,
assets or technologies, joint venture, corporate partnering arrangement, or
otherwise, the primary purpose of which is not to raise equity capital in an
amount not exceeding 2,000,000 shares of Common Stock in the aggregate; and (iv)
upon exercise of any Options or Convertible Securities which are outstanding on
the day immediately preceding the Issuance Date, provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Issuance Date.




“Fundamental Transaction” means that (i) the Company shall, directly or
indirectly, in one or more related transactions, (A) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, if the holders of the Voting Stock (not including any shares of
Voting Stock held by the Person or Persons making or party to, or associated or
affiliated with the Persons making or party to, such consolidation or merger)
immediately prior to such consolidation or merger shall hold or have the right
to direct the voting of less than 50% of the Voting Stock or such voting
securities of such other surviving Person immediately following such
transaction, or (B) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (C) allow another Person to make a purchase, tender or exchange offer
that is accepted by the holders of more than the 50% of the outstanding shares
of Voting Stock (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (D) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), (E) reorganize, recapitalize or
reclassify its Common Stock or (ii) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate Voting Stock of the Company.




“GAAP” means United States generally accepted accounting principles,
consistently applied.




“Holder” has the meaning set forth in the preamble to this Note.




“Interest” has the meaning set forth in the preamble to this Note.




“Interest Rate” means six and one-quarter percent (6.25%) per annum, subject to
adjustment as set forth in Section 2 hereof.




“Investor Rights Agreement” means that certain Investor Rights Agreement dated
as of the Issuance Date by and between the Company and the initial Holder.




“Issuance Date” has the meaning set forth in the preamble to this Note.




“Late Charge” has the meaning set forth in Section 24(b).




“Loan Restructuring Agreement” means that certain Loan Restructuring Agreement,
dated as of December 16, 2010, by and between the Company and the initial
Holder.




“Maximum Percentage” has the meaning set forth in Section 3(d).





16




--------------------------------------------------------------------------------

“New Issuance Price” has the meaning set forth in Section 7(a).




“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.




“Original Principal Amount” has the meaning set forth in the preamble to this
Note.




“Other Subordinated Indebtedness” means Indebtedness incurred by the Company
that is (i) expressly subordinate in right of payment to the Indebtedness
evidenced by this Note, as reflected in a written agreement reasonably
acceptable to the Holder and approved by the Holder in writing, and (ii)
approved by the Holder in writing.




“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.




“Permitted Indebtedness” means (i) the Subordinated Indebtedness, (ii)
indebtedness secured by Permitted Liens, (iii) Indebtedness under this Note and
(iv) extensions, refinancings and renewals of any items in clauses (i) and (ii)
above, provided that the Holder has approved, in writing, any such extension,
refinancing or renewal.




“Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (iv) Liens (A) upon or in any equipment acquired or
held by the Company or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that, in each case, the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment and (v) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payments of custom duties in connection with the
importation of goods.




“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.




“Principal” has the meaning set forth in the preamble to this Note.




“Principal Market” means the OTC Bulletin Board.




“Purchase Rights” has the meaning set forth in Section 6(a).




“Redemption Notices” means, collectively, any Event of Default Redemption
Notices and any Change of Control Redemption Notices, each of the foregoing,
individually, a Redemption Notice.




“Redemption Premium” means (i) in the case of the Events of Default described in
Section 4(a)(i) - (v) and (viii) - (xiii), 125% or (ii) in the case of the
Events of Default described in Section 4(a)(vi) - (vii), 100%.




“Redemption Prices” means, collectively, the Event of Default Redemption Price
and Change of Control Redemption Price, each of the foregoing, individually, a
Redemption Price.




“Register” has the meaning set forth in Section 3(c)(iii).




“Registered Note” has the meaning set forth in Section 3(c)(iii).




“Required Reserve Amount” has the meaning set forth in Section 10(a).




“SEC” means the United States Securities and Exchange Commission.




“Semi-Annual Period” means each of: the period beginning on and including
January 1 and ending on and including June 30; and the period beginning on and
including July 1 and ending on and including December 31.




“Share Delivery Date” has the meaning set forth in Section 3(c)(i).





17




--------------------------------------------------------------------------------

“Subordinated Indebtedness” means (i) Indebtedness of the Company evidenced by
the Frenkel Loan Documents (as defined in the Loan Restructuring Agreement) and
any extensions, refinancings and renewals thereof, provided that the Holder has
approved, in writing, such extension, refinancing or renewal, and (ii) any Other
Subordinated Indebtedness.




“Subordinated Indebtedness Documents” means (i) all notes representing the
Subordinated Indebtedness and (ii) all other agreements, instruments and
documents executed by the Company pursuant thereto, in each case, as amended,
amended and restated, refinanced, extended, supplemented and/or otherwise
modified from time to time with the prior written approval of the Holder.




“Subsidiary” means any entity in which the Company, directly or indirectly, owns
any of the capital stock or holds an equity or similar interest.  




“Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.




“Transfer Agent” has the meaning set forth in Section 3(c)(i).




“Valuation Event” has the meaning set forth in Section 7(a)(iv).




“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).




(29)

DISCLOSURE. Upon receipt or delivery by the Company of any notice in accordance
with the terms of this Note, unless the Company has in good faith determined
that the matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its Subsidiaries, the Company shall
within four (4) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]





18




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

BROADCAST INTERNATIONAL, INC.




By: /s/ Rodney M. Tiede  

Name: Rodney M. Tiede

Title: President & CEO





19




--------------------------------------------------------------------------------

EXHIBIT I

BROADCAST INTERNATIONAL, INC.

CONVERSION NOTICE




Reference is made to the Amended and Restated Senior Convertible Note (the
“Note”) issued to the undersigned by Broadcast International, Inc. (the
“Company”).  In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock par value $0.05 per share (the
“Common Stock”) of the Company, as of the date specified below.




Date of Conversion:
_____________________________________________________________




Aggregate Conversion Amount to be converted:
_______________________________________




Please confirm the following information:




Conversion Price:
_______________________________________________________________




Number of shares of Common Stock to
be issued: _____________________________________________________________________




Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:




Issue to:
_______________________________________________________________________

_______________________________________________________________________

_______________________________________________________________________




Facsimile Number: ______________________________________________________________




Authorization:
__________________________________________________________________




By: _____________________________________________________________________




Title: ______________________________________________________________




Dated:
______________________________________________________________________________________




Account Number: ________________________________________________________________

(if electronic book entry transfer)




Transaction Code Number:
________________________________________________________

(if electronic book entry transfer)








20




--------------------------------------------------------------------------------

ACKNOWLEDGMENT




The Company hereby acknowledges this Conversion Notice and hereby directs
Interwest Transfer Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions as of
______________, from the Company and acknowledged and agreed to by Interwest
Transfer Company.







BROADCAST INTERNATIONAL, INC.




By: _______________________________________

Name:

Title:









